 
 
AMENDMENT #1 TO EMPLOYMENT AGREEMENT




ePlus inc. (the “Company”), a Delaware corporation, and Phillip G. Norton (the
“Executive”) (collectively, “the Parties”) have previously entered into an
Employment Agreement (the “Agreement”), effective October 1, 2011.  The Parties
hereby agree to this Amendment #1 (“Amendment #1”), to be effective August 1,
2012.


1.           Paragraph 2(b) of the Agreement shall be replaced in its entirety
with the following:


(b)  
“Employment Term” shall be the period from October 1, 2011, through and
including July 31, 2014.



No other provision of the Agreement is affected by this Amendment #1.







 
/s/ C. Thomas Faulders
 
/s/ Phillip G. Norton
 
C. Thomas Faulders
 
Phillip G. Norton
 
Lead Independent Director
Chief Executive Officer and President
 
Date:
   August 2, 2012
Date:
   August 3, 2012
       